EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary 3Q 2013 3Q 2012 Core Results (millions) EPS - Diluted Reported Net Income (millions) EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (millions) Wtd. Average Diluted Shares O/S (millions) YTD 2013 YTD 2012 Core Results (millions) EPS - Diluted Reported Net Income (millions) EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (millions) Wtd. Average Diluted Shares O/S (millions) Shares Outstanding (millions) Cash Flow from Operations (millions) 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Third Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ 5 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Third Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Nine Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical ) Carbocloro sale gain Midstream, marketing and other Corporate Interest expense, net ) ) Other ) 55 Charge for former executives and consultants (a) ) Taxes ) 25 Tax effect of pre-tax adjustments ) Income from continuing operations ) Discontinued operations, net of tax ) 14 Discontinued operations, net - Net Income $ $ ) $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ (a) Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Nine Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (9 ) 9 Discontinued operations, net - Net Income $ $ 9 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemical Midstream, marketing and other 48 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 40% 40% 38% 39% 40% CORE RESULTS QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemical Midstream, marketing and other 48 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 40% 41% 38% 39% 40% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Third Quarter Net Income (Loss) Reported Income Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical ) Midstream, marketing and other 48 Corporate Interest expense, net ) ) 1 Other ) ) 63 Taxes ) ) ) Income from continuing operations Discontinued operations, net (5 ) (5 ) - Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 40% 40% 0% OCCIDENTAL PETROLEUM 2013 Third Quarter Net Income (Loss) Core Results Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 37 Midstream, marketing and other 48 Corporate Interest expense, net ) ) 1 Other ) ) 8 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 40% 41% 1% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Third Quarter Net Income (Loss) Reported Income Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 19 Midstream, marketing and other 56 Corporate Interest expense, net ) ) 6 Other ) ) ) Taxes ) ) ) Income from continuing operations Discontinued operations, net (5 ) (4 ) (1 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 40% 38% -2% OCCIDENTAL PETROLEUM 2013 Third Quarter Net Income (Loss) Core Results Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 19 Midstream, marketing and other 56 Corporate Interest expense, net ) ) 6 Other ) ) ) Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 40% 38% -2% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET PRODUCTION PER DAY: United States Oil (MBBL) California 89 88 88 87 Permian Midcontinent and other 32 28 30 24 Total NGLs (MBBL) California 21 18 21 16 Permian 41 40 40 39 Midcontinent and other 17 16 17 18 Total 79 74 78 73 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Oil (MBBL) Colombia 30 30 29 28 Natural Gas (MMCF) Bolivia 12 12 13 13 Middle East / North Africa Oil (MBBL) Dolphin 7 7 7 8 Oman 69 69 67 65 Qatar 69 69 68 71 Other 35 38 40 41 Total NGLs (MBBL) Dolphin 7 7 7 9 Other - 1 - - Total 7 8 7 9 Natural Gas (MMCF) Dolphin Oman 53 57 55 57 Other Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET SALES VOLUMES PER DAY: United States Oil (MBBL) NGLs (MBBL) 79 74 78 73 Natural Gas (MMCF) Latin America Oil (MBBL) 30 30 29 28 Natural Gas (MMCF) 12 12 13 13 Middle East / North Africa Oil (MBBL) Dolphin 7 7 6 8 Oman 72 67 69 64 Qatar 70 68 67 70 Other 29 42 30 38 Total NGLs (MBBL) Dolphin 7 8 7 9 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months OIL & GAS: REALIZED PRICES United States Oil ($/BBL) NGLs ($/BBL) Natural gas ($/MCF) Latin America Oil ($/BBL) Natural gas ($/MCF) Middle East / North Africa Oil ($/BBL) NGLs ($/BBL) Total Worldwide Oil ($/BBL) NGLs ($/BBL) Natural gas ($/MCF) INDEX PRICES WTI oil ($/BBL) Brent oil ($/BBL) NYMEX gas ($/MCF) REALIZED PRICES AS PERCENTAGE OF INDEX PRICES Worldwide oil as a percentage of WTI 98% 105% 102% 105% Worldwide oil as a percentage of Brent 95% 88% 92% 90% Worldwide NGLs as a percentage of WTI 38% 44% 41% 47% Domestic natural gas as a percentage of NYMEX 90% 90% 92% 94% Third Quarter Nine Months Exploration Expense United States $ 52 $ 45 $ $ Latin America 5 1 5 1 Middle East / North Africa 11 23 54 76 $ 68 $ 69 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America 91 76 Middle East/ North Africa Exploration Chemical 75 Midstream, marketing and other Corporate 87 15 66 TOTAL Non-controlling interest contributions ) - ) - $ Depreciation, Depletion & Third Quarter Nine Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 30 30 87 86 Middle East/ North Africa Chemical 88 86 Midstream, marketing and other 52 54 Corporate 9 8 28 20 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Sep-13 31-Dec-12 CAPITALIZATION Long-Term Debt (including current maturities) $ $ EQUITY $ $ Total Debt To Total Capitalization 15% 16% 15
